                                    Case 19-13816-LMI                   Doc 45-1      Filed 05/07/19   Page 1 of 6


                                                               United States Bankruptcy Court
                                                                     Southern District of Florida
  In re      Super Brite Screw Corp.                                                                   Case No.   19-13816-BKC-LMI
                                                                                 Debtor(s)             Chapter    7


                       DEBTOR'S NOTICE OF COMPLIANCE WITH REQUIREMENTS FOR AMENDING
                                            CREDITOR INFORMATION
This notice is being filed in accordance with Local Rules 1007-2(B), 1009-1(D), or 1019-1(B) upon the filing of an amendment to the
debtor’s lists, schedules or statements, pursuant to Bankruptcy Rules 1007, 1009, 1019 or 5010-1(B). I certify that:

[ ]          The paper filed adds creditor(s) as reflected on the attached list (include name and address of each creditor being added). I
             have:
             1. remitted the required fee (unless the paper is a Bankruptcy Rule 1019(5) report);
             2. provided the court with a supplemental matrix of only the added creditors on a CD or memory stick in electronic text
                 format (ASCII or MS-DOS text), or electronically uploaded the added creditors in CM/ECF;
             3. provided notice to affected parties, including service of a copy of this notice and a copy of the §341 or post conversion
                 meeting notice [see Local Rule 1009-1(D)(2)] and filed a certificate of service in compliance with the court [see Local
                 Rule 2002-1(F)]; and
             4. filed an amended schedule(s) and summary of schedules; and
             5. filed a motion to reopen accompanied by the required filing fee (if adding creditors pursuant to Local Rule 5010-1(B))

[ ]          The paper filed deletes a creditor(s) as reflected on the attached list (include name and address of each creditor being
             deleted). I have:
             1. remitted the required fee;
             2. provided notice to affected parties and filed a certificate of service in compliance with the court [see Local Rule 2002-1
             (F)]; and
             3. filed an amended schedule(s) and summary of schedules.

[X]          The paper filed corrects the name and/or address of a creditor(s) as reflected on the attached list. I have:
             1. provided notice to affected parties, including service of a copy of this notice and a copy of the §341 or post conversion
                 meeting notice [see Local Rule 1009-1(D)(2)] and filed a certificate of service in compliance with the court [see Local
                 Rule 2002-1 (F)]; and
             2. filed an amended schedule(s) or other paper.

[ ]          The paper filed corrects schedule D or E/F amount(s) or classification(s). I have:
             1. remitted the required fee;
             2. provided notice to affected parties and filed a certificate of service in compliance with the court [see Local Rule 2002-1
                 (F)]; and
             3. filed an amended schedule(s) and summary of schedules.

[ ]          None of the above apply. The paper filed does not require an additional fee, a supplemental matrix, or notice to affected
             parties. It does     does not require the filing of an amended schedule and summary of schedules.

I also certify that, if filing amended schedules, Bankruptcy Form 106 “Declaration About an Individual Debtor’s Schedules” (signed
by both debtors) or Bankruptcy Form 202 , “Declaration Under Penalty of Perjury for Non-Individual Debtors” has been filed as
required by Local Rules 1007-2(B), 1009-1(A)(2) and (D)(1), or 1019-1(B).




LF-4 (rev. 12/01/15)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                                    Case 19-13816-LMI                Doc 45-1   Filed 05/07/19           Page 2 of 6

 Dated: May 7, 2019

 /s/ Christian Somodevilla                                                       /s/ Felix O. Infiesta
 Attorney for Debtor (or Debtor, if pro se)                                      Felix O. Infiesta
                                                                                 Debtor

                                                                                 2 S Biscayne Blvd # 2300
 Christian Somodevilla 59539                                                     Miami, FL 33131
 Print Name & Florida Bar Number                                                 Address

                                                                                 (305) 894-6163 Fax: (305) 503-9447
                                                                                 cs@lsaslaw.com
                                                                                 Phone Number




LF-4 (rev. 12/01/15)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
                                    Case 19-13816-LMI                Doc 45-1   Filed 05/07/19   Page 3 of 6

Addresses provided:
}bk1{CreditorAdresMatrix}bk{




A Tarler Inc
1403 SW 8 St
Pompano Beach, FL 33069

Acco
10880 NW 27 St # S-200
Doral, FL 33172

Action Cargo Transport Inc.
Calle Diaz
Carolina, PR

All Tool & Fasteners Inc
7291 NW 78 Terr
Medley, FL 33166

ASP
2511 E Capitol Dr
Appleton, WI 54911

Black & Decker (U.S.) Inc.
9850 Premier Pkwy
Miramar, FL 33025

Brighton Best International
11800 NW 102 Rd # 3 and 4
Medley, FL 33178

Captain Fasteners
3706 SW 30 Ave
Fort Lauderdale, FL 33312

Central Transport Int'l Inc
POB 33299
Detroit, MI 48232

Chas O Larson Company
2602 E Rock Falls Rd
Rock Falls, IL 61071

Comcast
POB 3001
Southeastern, PA 19398-3001

Continental Abrasives
1021 Fuller St
Santa Ana, CA 92701

Department of Water & Sewer
3071 SW 38 Ave
Miami, FL 33146

Drill America
6550 NW 72 Ave
Miami, FL 33166


LF-4 (rev. 12/01/15)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                             Best Case Bankruptcy
                                    Case 19-13816-LMI                Doc 45-1   Filed 05/07/19   Page 4 of 6

Dynacast
25952 Commerce Center Dr
Lake Forest, CA 92630

Eastern Screw Co Inc
15 Amflex Dr
Cranston, RI 02921

Fasteners Direct
1720 Boulter Ind Pkwy
Webster, NY 14580

Federal Express (PR)
Metro Office Park
Guaynabo, PR 00969

Fit Fasteners LLC
1969 Quincy St
Glendale Heights, IL 60139

Freud America, Inc.
218 Feld Ave
High Point, NC 27263

Hardfer Inc
10172 NW 50 St
Sunrise, FL 33351

Hawk Fasteners
12324 S Laizamie Ave
Alsip, IL 60803

Hindley Manufacturing Co
9 Haven St
Cumberland, RI 02864

Hydra Sponge Co., Inc.
325 Bessie Rd
Piedmont, SC 29673

ISC
910 SW 12 Ave
Pompano Beach, FL 33069

Inter'l Fasteners Inc
993 W Valley Blvd
Bloomington, CA 92316

Intercorp
450 Goolsby Blvd
Deerfield Beach, FL 33442

International Fasteners
1341 Massaro Blvd
Tampa, FL 33619

Intertek Industrial Corp.
3023 Powers Ave
Jacksonville, FL 32207
LF-4 (rev. 12/01/15)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                             Best Case Bankruptcy
                                    Case 19-13816-LMI                Doc 45-1   Filed 05/07/19   Page 5 of 6

Jobsite
7225 NW 68 St # 4
Miami, FL 33166

Kanebridge Corp
250 Peble Ave # S-303
Saddle Brook, NJ 07663

Lindstrom Metric Inc
2950 100 Ct NE
Blaine, MN 55449

Marine Fasteners
4150 Church St # S-1048
Sanford, FL 32771

Mister Key Corporation
2194 NW 18 Ave
Miami, FL 33142

Nationwide Directory
c/o BAI Publishers
190 Abbott Dr
Wheeling, IL 60090

NBS Corp
3100 E Slauson Ave
Vernon, CA 90058

Nelson Stud Welding, Inc.
7900 W Ridge Rd
Elyria, OH 44035

Nova Fasteners Co Inc
7500 New Horizons Blvd
Amityville, NY 11701

Ocasa Logistics Solution
3450 NW 113 Ct
Doral, FL 33178

PCA Corrugated and Display, LLC
1955 W Field Ct
Lake Forest, IL 60045-4824

Pearl Abrasive Company
4900 Zambrano St
Commerce, CA 90040

PrimeSource Building Products, Inc.
11700 NW 100 Rd
Miami, FL 33178

Profast Corporation
5854 Miami Lakes Dr
Miami Lakes, FL 33014




LF-4 (rev. 12/01/15)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                             Best Case Bankruptcy
                                    Case 19-13816-LMI                Doc 45-1   Filed 05/07/19   Page 6 of 6

Puerto Rico Telephone
POB 70366
San Juan, PR 00936-8366

Qualtool Inc.
28415 Lake Industrial Blvd
Tavares, FL 32778

Redwood Industrial Co.
POB 76
New Taipei City Code 249 Taiwan

Southwire Company, LLC
1 Southwire Dr
Carrollton, GA 30119

Stelfast Fasteners Inc
22979 Stelfast Pkwy
Strongsville, OH 44149

Tortoise Fastener Co.
c/o Michael D. Baer, LLC
412 Cedar Ln
2nd Floor W
Teaneck, NJ 07666

Tru-Cut
231 Jandus Rd
Cary, IL 60013

United Parcel Service
POB 7247-0244
Philadelphia, PA 19170-0001

Vertex Distribution
523 Pleasant St
Attleboro, MA 02703

Waste Management
POB 105453
Atlanta, GA 30348

Waste Management
POB 42930
Phoenix, AZ 85080

Western Wire Products Co
770 SunPark Dr
Fenton, MO 63026

World Horizons
910 SW 12 Ave
Pompano Beach, FL 33069

Yellow Woods
655 Union Blvd
Totowa, NJ 07512


LF-4 (rev. 12/01/15)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                             Best Case Bankruptcy
